DETAILED ACTION
Claims 1-11 and 13-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “a baseband hardware block comprising an encryption-decryption block configured to encrypt and jumble intended transmission data or unjumble and decrypt received encrypted data, the encryption and the decryption based on key coefficients generated based on a random key address, the encryption and the decryption implemented via a cross logical operation of the encryption-decryption block, wherein the cross logical operation comprises lower significant bytes of the key coefficients operating on most significant bytes of the intended transmission data or the encrypted data, and wherein the jumble and the unjumble are implemented by a byte displacement/placement block based at least in part on the random key address" of claim 1 and similar limitations of claim 11. The closest prior art of record includes:
Kim (US 2008/0285747) teaches encrypting data between a processor and a system bus. The data is encrypted using an address of the data and then the encrypted data is encrypted a second time using a key from a random key 
NPL “Chapter 7: Block Ciphers” from the “Handbook of Applied Cryptography” (supplied in IDS dated May 12, 2020) teaches the DES algorithm and Feistel ciphers, but does not specifically teach a “baseband hardware block”, the jumbling of the data using byte displacement, or the encryption using a cross logical operation “wherein the cross logical operation comprises lower significant bytes of the key coefficients operating on most significant bytes of the intended transmission data or the encrypted data”.
Atalla (US 5960086) teaches rearranging the sequence of bytes, but does not specifically teach a “baseband hardware block” or the encryption using a cross logical operation “wherein the cross logical operation comprises lower significant bytes of the key coefficients operating on most significant bytes of the intended transmission data or the encrypted data”.
NPL “Economy Class Crypto: Exploring Weak Cipher Usage in Avionic Communications via ACARS” (supplied in IDS dated May 12, 2020) teaches encrypting data used in avionic networks, but does not specifically teach a “baseband hardware block”, the jumbling of the data using byte displacement, or the encryption using a cross logical operation “wherein the cross logical 
Moroney (CA 2036489) teaches encrypting data by XORing the key with the least significant byte of the data and then shifting the processed data into the most significant byte position, but does not specifically teach a “baseband hardware block”, the jumbling of the data using byte displacement, or the encryption using a cross logical operation “wherein the cross logical operation comprises lower significant bytes of the key coefficients operating on most significant bytes of the intended transmission data or the encrypted data”.
Franke (US 5826171) teaches encrypting baseband signals, but does not specifically teach the jumbling of the data using byte displacement, or the encryption using a cross logical operation “wherein the cross logical operation comprises lower significant bytes of the key coefficients operating on most significant bytes of the intended transmission data or the encrypted data”.
NPL “An Efficient, Secure, and Trusted Channel Protocol for Avionics Wireless Networks” (provided in the IDS dated May 12, 2020) teaches secure transfer of data in avionic networks.
Gentges (US 3746799) teaches subtracting the key to reveal the least significant bits of the data and deciphering using the key to reveal the most significant bits of the data.
Vater (WO 02/102103) teaches a 128 bit key where the most significant 64 bits can be a first key and the least significant 64 bits can be a second key.

None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-11 and 13-20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The remarks/amendments submitted on April 21, 2021 have overcome the previous Claim Objections and 35 USC 112 rejections. Also, the Terminal Disclaimer submitted on April 28, 2021 has overcome the previous Double Patenting rejection. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498